Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (U.S Patent 6,095,246) (“Gray”) in view of Osterhoudt, III (U.S Patent 5,515,924) (“Osterhoudt”).
Regarding Claim 1, Gray discloses a method for controlling geysering in mining operations (Abstract; Col 1, lines 20-31 and lines 40-54), the method comprising:
determining a profile for a column of fluid (Figures 2 and 3), the profile including a volume of fluid within the column of fluid (Col 3, lines 42-43; Col 4, lines 61-67);
determining a number of sticks to be positioned within the column of fluid, the sticks including a dissolvable shell and additives (Col 2, lines 9-24 and lines 55-59; Col 3, lines 1-12; Col 5, lines 48-53); and
positioning the determined number of sticks within the column of fluid (Col 2, lines 9-23; Col 3, lines 1-12).
Gray, however, fails to expressly disclose incorporating additives that increase a viscosity of the fluid within the column of fluid; and changing the viscosity of fluid at a distal end of the column of fluid by exposing the additives to the fluid at the distal end of the column of fluid.

Osterhoudt teaches the methods above by providing additives that increase a viscosity of the fluid within the column of fluid (Abstract; Col 4, lines 9-35 and lines 47-67); and changing the viscosity of fluid at a distal end of the column of fluid by exposing the additives to the fluid at the distal end of the column of fluid (Col 3, lines 42-65; Col 4, lines 9-35 [Wingdings font/0xE0] Osterhoudt teaches including specific additives such as surfactants and gas generating chemicals) for the purpose of providing an improved method that includes combining surfactants and gas generating chemicals in order to generate foams that speed up the recovery of fluids out of the wellbores downhole (Abstract; Col 4, lines 9-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gray to include additives that increased the viscosities of fluids within the column, as taught by Osterhoudt, because doing so would help combine the additives such as surfactants and gas generating chemicals in order to generate foams that speed up the recovery of fluids out of wellbores downhole.

	Regarding Claim 2, Gray discloses the method of claim 1, wherein the changing of the viscosity of the fluid at the distal end of the column changes a thermal gradient of the column of fluid (Col 2, lines 9-23; Col 8, lines 9-55).

	Regarding Claim 3, Gray discloses the method of claim 1, wherein the changing of the thermal gradient cools fluid at a proximal end of the column of fluid and increases a temperature of the fluid at the distal end of the column of fluid (Col 2, lines 9-23; Col 8, lines 9-55).

	Regarding Claim 4, Gray discloses the method of claim 1, wherein the shell is configured to dissolve after a predetermined amount of time (Col 2, lines 9-31; Col 5, lines 24-37).

	Regarding Claim 5, Gray discloses the method of claim 1, wherein the shell is formed of water soluble materials (Col 4, lines 61-67 and Col 5, lines 8-15 and lines 24-37).

	Regarding Claim 6, Osterhoudt teaches the method of claim 1, wherein the additives increase the viscosity of the fluid at the distal end of the column of fluid up to ten thousand times (Abstract; Col 3, lines 42-65; Col 4, lines 9-35 and lines 47-67).

	Regarding Claim 7, Osterhoudt teaches the method of claim 1, wherein the additives reduces the friction during fluid movement over 50% (Col 3, lines 42-65; Col 4, lines 9-35).

	Regarding Claim 8, Osterhoudt teaches the method of claim 1, wherein the additives are at least one of biopolymers or polyacrylamide type of viscosifiers (Abstract; Col 3, lines 42-65; Col 4, lines 9-35 and lines 47-67)

	Regarding Claim 9, Osterhoudt teaches the method of claim 1, wherein the additives increase a boiling point of the fluid at the distal end of the column of fluid (Col 1, lines 50-67; Col 3, lines 42-65 and Col 4, lines 9-35).

	Regarding Claim 10, Gray in view of Osterhoudt teach the method of claim 1, wherein the changing the viscosity of fluid at a distal end of the column of fluid by exposing the additives prevents geysering within the column of fluid (Osterhoudt:  Col 1, lines 50-67; Col 3, lines 42-65).

	Regarding Claim 11, Gray in view of Osterhoudt teach the method of claim 9, wherein the additives are configured to reduce a pressure threshold for bubble expansion of the fluid at a distal end of the column of fluid (Osterhoudt:  Col 1, lines 50-67; Col 3, lines 42-65).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Casey (U.S Pub 2003/0010504) – discloses stick launcher methods for launching soap sticks into a gas or oil well.  The soap sticks comprise a top and bottom containment vessel that houses the soap sticks and a separator comprising blades (Abstract; Page 1, paragraphs [0006]-[0008]).
	Spikes (U.S Patent 6,220,356) – discloses methods of increasing production of gas by inserting a water-soluble carrier containing a well treatment chemical to aerate fluids standing in a tubing sting downhole.  The dissolvable carrier contains a compressed swab which expands to fill the diameter of the tubing string upon dissolution of the carrier (Abstract; Col 3, lines 20-48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674